TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00685-CV


                                     Shawn Hobbs, Appellant

                                                  v.

                                    Amy McKinney, Appellee



             FROM THE 169TH DISTRICT COURT OF BELL COUNTY
    NO. 279,236-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

December 3, 2018. On April 1, 2019, we notified appellant that no clerk’s record had been filed

due to his failure to pay or make arrangements to pay the trial clerk’s fee for preparing the

clerk’s record. The notice requested that appellant make arrangements for the clerk’s record and

submit a status report regarding this appeal by April 11, 2019. Further, the notice advised

appellant that his failure to comply with this request could result in the dismissal of the appeal

for want of prosecution. To date, appellant has not filed a status report or otherwise responded to

this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: May 15, 2019




                                                 2